DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (US 20210090838 A1).
As to claim 26, Kang discloses: An electronic device (Fig. 2 and 5) comprising; 
chip components 20, 40 (NTC thermistors; par. 0027) each including a terminal electrode 25, 26, 45, 46; 
a case 10 including accommodation recesses 14 (beneath 16, left of 16 and right of 16 may be considered separate accommodation recesses) for accommodating the chip components; 
conductive terminals 50_1, 50_2 fixed to the case and respectively connected to the terminal electrodes of the chip components; and 
a fuse 30 (par. 0032) electrically connecting the chip components,
wherein the fuse is disposed outside the accommodation recesses (fuse 30 is clearly separated by the partition wall 16 from the accommodation recesses corresponding to chip components 20, 40; see Fig. 5).

Allowable Subject Matter
Claims 1-2, 4, 6-19, 21-25 allowed. Claims 14-19 and 24 previously allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-2, 4, 6-13, 21-23, 25, the reasons for allowance are identical to the reasons for indicating allowable subject matter provided for claims 13, 20, and 22 in the previous Office Action.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
Claimed Limitations Not Taught
Applicant has suggested that Kang does not disclose the amended features of claim 26, e.g., that Fig. 5 of Kang discloses the fuse disposed inside the accommodation recesses (Remarks, p. 7).
In response, Examiner notes that Fig. 5 clearly shows a partition wall 16 extending the same length as the length of the fuse 30, separating the fuse from each of the accommodation recesses corresponding to the chip components 20, 40. Thus, the fuse can be interpreted as outside of the accommodation recesses.
Also, note the term “partition wall”. A partition by definition separates objects/areas apart from one another.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB R CRUM/Examiner, Art Unit 2835